Citation Nr: 1750913	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-15 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for asthma.  

2.  Entitlement to service connection for malaria.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

4.  Entitlement to service connection for bilateral tinnitus.  

5.  Entitlement to an initial compensable rating for bilateral hearing loss. Entitlement to a compensable evaluation for bilateral hearing loss.  

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued in September 2011 and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In September 2011, the RO denied service connection for PTSD, asthma, a bilateral ear condition, malaria, and TDIU.  The RO granted service connection at a noncompensable rating for bilateral hearing loss.  The Veteran filed a timely Notice of Disagreement(NOD) with the issues of service connection for PTSD and malaria, and an initial compensable rating for bilateral hearing loss.  

The Board has rephrased the Veteran's claim of entitlement to service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, as he carries a diagnosis of depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In June 2014 the RO denied the Veteran's petition to reopen a claim for service connection for asthma and denied a claim for service connection for tinnitus.  

A claim for TDIU is part of an increased rating claim when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO in its November 2012 rating decision denied TDIU.  Hence, the TDIU claim has been raised by the record.  


FINDINGS OF FACT

1.  The September 2011 rating decision with respect to the issue of entitlement to service connection for asthma was unappealed and is final.  

2.  Evidence associated with the claims file since September 2011 is not new and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for asthma.  

3.  The probative evidence does not show that the Veteran has malaria due to an incident of service, nor was it manifested within one year of service.  

4.  The most probative evidence does not show that the Veteran has a diagnosis of PTSD.  

5.  The preponderance of the evidence reflects that the Veteran does not have an acquired psychiatric disorder due to an incident of his active duty service.

6. The Veteran has not been shown to have tinnitus that manifested in service or within one year thereafter, or current tinnitus that is causally or etiologically related to his military service. 

7.  During the period on appeal, the Veteran's bilateral hearing loss was manifested by no worse than a Level I in each ear.  

8.  The Veteran's service-connected bilateral hearing loss does not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  No new and material evidence has been received since the September 2011 rating decision to reopen a claim of entitlement for service connection for asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).  

2.  The criteria for service connection for malaria are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.303, 3.307, 3.309 (2017).  

3.  The Veteran's acquired psychiatric disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  

4.  The criteria for service connection for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

5.  The criteria for an initial compensable disability rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).  

6.  A TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by December 2009, March 2010, November 2010, May 2011, September 2011 and May 2014 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence were obtained, including lay statements, and have been associated with the record.  The Veteran has not referred to any additional, unobtained, relevant and available evidence.  

The Veteran was provided with VA examinations in October 2010, May 2011, October 2012, February 2013 and June 2014.  As discussed in more detail below, the VA examinations include a review of the Veteran's post-service history, clinical findings, and diagnoses and the findings were supported by medical rationale.  The examinations are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the Veteran's May 2011, October 2012 and June 2014 VA examinations for bilateral hearing loss and tinnitus, the examiners provided statements describing the functional impact of this disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Thus, the Board finds that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Petition to Reopen Previously Denied Asthma Claim 

In September 2011, the RO denied the Veteran's claim for service connection for asthma  The RO determined that service connection was not warranted for the Veteran failed to provide evidence showing that he currently suffered from asthma that began in or was caused or aggravated by his military service.  The evidence of record does not show that the Veteran submitted any new and material evidence in the matter or an NOD within one year the decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2017).  

Accordingly, the September 2011 rating decision is final with regard to the issue of entitlement to service connection for asthma.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2017).  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104 (b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017).  

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran in an NOD responding to a separate November 2013 rating decision noted that the RO did not consider the evidence provided by Dr. N. O. V. in making its decision regarding asthma.  Further, he added that "also claims for asthma, hearing loss and tinnitus were not considered or evaluated either."  The Board finds that the letter provided by Dr. N. O. V. does not mention the Veteran having asthma, a breathing condition or any respiratory conditions that may be related to asthma.  Therefore, the Board finds that the evidence does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for asthma.

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for service connection for asthma.  The claim is not reopened.  38 U.S.C.A. § 5108 (West 2014).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  Annoni v. Brown 5 Vet. App. at 467 (1993).  

III.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Malaria

The Veteran asserts that he has malaria was incurred in service.  

Service connection may be established for malaria as a result of tropical service, although not otherwise established as incurred in service if manifested to a compensable degree within one year of separation from service or at a time when standardly accepted treatises indicate that the incubation period commenced during such service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (b), 3.309(b).  Notably, the resultant disorders or diseases originating because of therapy administered in connection with a tropical disease or as a preventative may also be service-connected.  38 C.F.R. § 3.307 (b) (2017).  

The Veteran's service treatment records (STRs) are silent for complaint, diagnosis or treatment of malaria.  STRs from November 1970 indicate a diagnosis of gastroenteritis.  A 10-day supply of ampicillin 250 mg was prescribed.  Later in November, the Veteran reported to sick call with a temperature of 98 degrees and stomach cramps with diarrhea for 5 days.  A stool specimen was taken and a diagnosis of giardia lamblia revealed.  A 10-day supply of Flagyl 250 mg was prescribed.  The separation examination dated in November 1971 is negative for malaria.  

Private treatment notes, from Dr. E. M. F., dated in March 2008, indicate that the Veteran reported having malaria in 1971, within one year of service.  A letter from another private physician, Dr. N. O. V., dated in February 2012, indicates that the Veteran has a "history of malaria at service."  Dr. N. O. V. further reports that the Veteran suffered from malaria while in service and had daily spikes of fever during the night and severe headaches.  She added that after he was evaluated, he was admitted to the hospital for a month for treatment of the condition.  

The Board notes that there is no evidence of record to support private physicians' reports that the Veteran had a history of malaria, either during or after service.  Further, Dr. N. O. V. did not state that the Veteran had malaria during the appeal period.  Even if the Veteran had malaria in service, the opinions did not provide diagnoses of malaria, inactive or active, during the appeal period.  Therefore, the probative value of the opinions are low.  

The Board has considered the Veteran's lay statements.  He is competent to describe observable symptoms such as fever, stomach ache, and diarrhea.  Because there is no universal rule as to competence on this issue, the Board must determine on a case by case basis whether a particular condition is the type of condition that is within the competence of a layperson to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Laypersons are competent to provide opinions on some medical issues.  Here, the Veteran's lay assertions are outweighed by the clinical evidence of record, which does not support the lay assertion of his having malaria during the appeal period.  There has been no diagnosis of malaria while in service or thereafter.  The Veteran in this case is not competent to self-diagnose malaria.  This is a complex medical question requiring laboratory findings.  Since there is no diagnosis of malaria, active or inactive, during the appeal period, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319.  Accordingly, the preponderance of the evidence of record is against the claim.  Therefore, service connection for malaria is denied.  Gilbert, 1 Vet. App. 49.  

B.  Acquired Psychiatric Disorder

The Veteran has been diagnosed with depression during the appeal period.  For the reasons discussed below, the Board finds that he does not have a diagnosis of PTSD.  At the outset, the Board notes that VA has conceded the Veteran's combat stressors.  

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2017); Cohen v. Brown, 10 Vet. App. 128, 139 (1997). 

Service connection for PTSD may be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  38 C.F.R.  § 3.304 (f)(3) (2017).  

The Veteran's STRs are silent for complaint, diagnosis or treatment of a psychiatric disorder or symptoms of a psychiatric disorder.  

The evidence of record reflects that the Veteran sought psychiatric treatment in 2003 for problems relating to nonservice-connected physical limitations and occupational difficulties.  Further, private treatment records dated in March 2008, from Dr. E. M. F. indicate that the Veteran was referred to "Psychiatry" for depression.  Additionally, notes dated April 2008 indicate that the Veteran was seen for an evaluation.  The physician noted that the Veteran "continues to have nightmares, anxiety, and depression."  Notes dated in June 2008 indicate that the Veteran was referred for depression.  

Dr. E. M. F., a private physician, provided a statement on the Statement of the Claim form, dated in June 2011 stating that the Veteran has PTSD.  

To further support his claim for PTSD, the Veteran provided a letter from another private physician, Dr. N. O. V. dated in February 24, 2012.  Dr. N. O.V. states that that the Veteran 

has episodes of nervousness and hypervigilance, having the feeling that something could happen or someone is observing him.  Everything that has to do with war alters him and does not let him sleep well at night.  He does not tolerate talking about war.  He presents recurring intrusive thoughts of the traumatic experience he had at war.  [The Veteran] becomes upset when reminded episodes that happened there.  He avoids conversations or memories.  In an adaptive attempt, he makes the effort to avoid recollection of the event and avoidance of circumstances that evoke the recall.  He gets very irritant and anxious.  He represents loss of interest; he also feels emotionally distant."  

Moreover, Dr. N. O. V. noted that the Veteran had a medical diagnosis of PTSD in conformance with DSM-IV, credible supporting evidence that the claimed in-service stressor occurred and medical evidence of a link between current symptomology and the in-service stressor.  She concluded that "it is at least as likely as not he is presenting PTSD that is service connected." 

The Veteran was afforded a VA examination in October 2010.  The Veteran reported nightmares.  The examiner noted that there were no outpatient treatments or hospitalizations for mental disorders.  At the examination, it was noted that the Veteran "...was found without any sign or symptom compatible with any mental disorder."  The examiner noted that the PTSD stressor event was combat experience during military service.  The examiner noted that the Veteran exhibited no symptoms of re-experiencing the traumatic events.  Further, the disturbance causes no clinically significant distress or impairment in social occupational or other important areas of functioning.  

The examiner noted that the Veteran met the DSM-IV stressor criterion related to combat experience but did not meet the criteria for an Axis I diagnosis of PTSD.  The examiner concluded that "[a] diagnosis of PTSD cannot be done [for] the Veteran was found without any sign or symptom compatible with any mental disorder.  There is no diagnosis of Axis I... The claimed stressor is not related to the Veteran's fear of hostile military service."  

In February 2013, the Veteran was afforded another VA examination.  The Veteran denied referrals or personal requests for mental health services.  The Veteran also reported that post-service, he had "never been in" psychiatric treatment.  The Veteran reported that he had nightmares for the last seven years and that his internist (Dr. E. M. F.) prescribed Quetiapine Fumarate 50mg.  The Veteran also reported that while "[i]n Vietnam, I killed two Viet Cong's and received decorations for it.  This did not affect me."  

The examiner specifically noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV.  The examiner diagnosed depressive disorder, not otherwise specified (NOS).  The examiner noted that a mental condition has been formally diagnosed but symptoms are not severe enough either to interfere with occupational and social functioning or require continuous medication.  The examiner stated that the Veteran had concerns regarding his medical conditions.  

The examiner noted that the reported stressors met Criterion A for a diagnosis of PTSD.  Criterion B, reexperiencing the trauma, was met by recurrent distressing dreams of the event.  However, the examiner found that Criterion C was not met.  Criterion C contemplates persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  The examiner noted that the Veteran had no persistent avoidance of stimuli associated with his trauma or numbing of general responsiveness.  Although Criterion D, persistent symptoms of arousal, was met, PTSD was not diagnosed under the DSM-IV because the full criteria were not met.  The examiner specifically noted that the Veteran did not meet the full criteria for PTSD.  

The examiner concluded that the claimed condition is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner further concluded that:

The Veteran's symptoms do not meet the DSM-IV criteria for a diagnosis of Posttraumatic stress disorder.  He meets the stressor criteria, ...  His symptoms also meet criterion B: he has recurrent distressing dreams of the event ...however his symptoms do not meet criterion C: persistent avoidance of stimuli associated with trauma; criterion D: hyper-arousal, the Veteran has never been in psychiatric treatment, and his symptoms began in 2006, 35 years after discharge from military service and which coincides with his retirement.

The examiner noted that the Veteran's discharge is negative for symptoms or complaints of mental disorder.  

The examiner noted that the Veteran's claim file contains a letter from Dr. N. O. V. which states that the Veteran "is as likely as not presenting PTSD that is service connected."  Dr. N. O. V. was known to the examiner, who noted that Dr. N. O. V. is a general medical practitioner and not a psychiatrist.  H also stated that Dr. N. O. V. "is known to write letters for veterans for any condition the veteran claims and does not do a mental status evaluation and only writes what the veteran tells her."  

The examiner also notes that the Veteran's claims folder contains treatment summaries from Dr. E. M. F., a medical internist, who diagnosed the Veteran with PTSD, but did not provide an explanation or gave the criteria used in determining a diagnosis of PTSD.  She "prescribed antidepressants, antipsychotics, and anxiolytics and there is no documentation on her part of a referral to a psychiatrist and the Veteran states that he has never been in a psychiatric treatment."  

Regarding the private opinions, if PTSD was unequivocally diagnosed by a mental health professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to the adequacy of the symptomatology and sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, there is no evidence that Drs. N. O. V. or E. M. F. are mental health professionals, they did not identify themselves as such, and Dr. N. O. V. was identified as an internist by the VA examiner who knew of her.  Therefore, there is no presumption that the private diagnoses were valid under the DSM-IV.  Neither of the private physicians set forth the criteria used to render their diagnoses of PTSD.  

The Board finds that the February 2013 VA examination is more probative than those of the private physicians because it was conducted by a psychologist and was based on a clinical examination and a thorough review of the record, and an in-person examination of the Veteran.  The preponderance of the evidence is against a finding that the Veteran has PTSD under the DSM-IV.  

The Board has also considered the Veteran's lay statements.  However, while the Veteran is competent to psychiatric symptoms he experiences, a diagnosis of PTSD not within his competence because the record does not show that he possesses the training, skills, or experience needed to administer and interpret diagnostic tests.  Kahana, 24 Vet. App. 428, 433 (2011).  The Veteran's own personal belief that he manifests PTSD is outweighed by the opinions of both VA examiners as they possess greater training and expertise than the Veteran in diagnosing PTSD.  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) (holding that PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify).  Thus, the February 2013 examination is most probative in its finding that the Veteran does not have a current diagnosis of PTSD.  

With regard to depression, the February 2013 VA examiner specifically found that it was not related to service, but instead was related to "...his concern over present medical conditions which are not service connected."  The VA examiner's opinion provides highly probative evidence against a nexus between the Veteran's period of service and his depression.  The Veteran has not set forth any lay evidence regarding depression.  However, to the extent that he believes his psychiatric symptoms are due to service, his lay opinion is outweighed by the findings of the VA examiner, as discussed above.  The Board further notes that a VA examiner found that the onset of his symptoms coincided with his retirement.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As the most probative evidence of record shows that the Veteran's depression was caused by post-service factors, the nexus element of a service connection claim with regard to depression has not been met.  

After weighing all of the evidence, the Board finds the preponderance of the evidence is against a claim for service connection for an acquired psychiatric disorder and there is no doubt to be resolved.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

D.  Tinnitus

In a June 2014 statement, the Veteran reported that he had tinnitus, which is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  His assertion is also credible.  The Veteran has not specifically asserted he was exposed to excessive noise in service.  Even if he were, service connection still cannot be granted because the nexus element is not met.  

Service connection for certain chronic diseases, such as tinnitus, may also be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2017); Fountain v. McDonald, 27 Vet.App. 258 (2015).  Additionally, because it is a chronic disease, the theory of the continuity of symptomatology is for application in this case.  38 C.F.R. § 3.303 (a), (b); see also Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

STRs and post-service treatment records are silent for complaints of ear trouble or ringing in the ears.  The Veteran was afforded a VA examination in October 2012.  The VA examiner reported that the Veteran "did not report recurrent tinnitus during today's evaluation."  In June 2014, the Veteran was afforded another examination.  Again he reported not having tinnitus.  The examiner noted, "[n]No tinnitus was reported during evaluation."  

As the Veteran denied having tinnitus at two VA examinations, the Board finds that there was no continuity of symptoms since service, nor has the Veteran so asserted.  The Veteran has not provided any lay assertions regarding why he believes his tinnitus is due to service.  Instead, he only reports that he has tinnitus, and this conclusory statement is not indicative of a nexus.  There is no probative medical or lay evidence of record to show that his tinnitus was related to service.  

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for tinnitus must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Initial Disability Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in September 2011.  

The Veteran contends that his bilateral hearing loss is more disabling than the non-compensable rating that the VA has currently assigned him.  

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85 (2017).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.  If impaired hearing is service connected in only one ear, the non-service connected ear is a Roman numeral designation of I.  38 C.F.R. § 4.85 (f) (2017).  

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a) (2017).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 (b) (2017).  

The Veteran underwent a VA audiology examination in May 2011.  He stated that he had difficulty following directions because of his hearing loss.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
65
80
LEFT
10
10
30
55
60

The average puretone threshold was 39 in the left ear and 43 in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 100 in the right ear.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in the left ear and Level I impairment in the right war.  Applying Level I for the left ear and Level I for the right ear under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

The Veteran underwent a VA audiology examination in October 2012.  He stated that he had difficulty hearing people speak, especially with background noise.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
65
75
LEFT
10
5
30
55
60

The average puretone threshold was 38 in the left ear and 41 in the right ear.  Speech audiometry revealed speech recognition ability of 98 percent in the left ear and 98 in the right ear.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in the left ear and Level I impairment in the right ear.  Applying Level I for the left ear (the better ear) and Level I for the right ear under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

The Veteran underwent a VA audiology examination in June 2014.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
65
75
LEFT
15
10
35
55
65

The average puretone threshold was 41 in the left ear and 44 in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 100 in the right ear.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in the left ear and Level I impairment in the right ear.  Applying Level I for the left ear (the better ear) and Level I for the right ear under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

The Board notes that the VA audiological examination reports each describe the effects of the Veteran's hearing impairments on his daily life, consistent with the requirements of Martinak, 21 Vet. App. 447 (2007).  Specifically, the Veteran has stated that he has difficulty with hearing in conversations and speaks louder than normal.  

The Veteran is competent to report symptoms such as difficulty with hearing in conversations.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess and falls outside the realm of common knowledge of a layperson.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While the Board is sympathetic to the Veteran's contention that he has difficulty hearing, especially in conversations, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances, cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment, and the functional impact he describes is contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  

Based on the above, the criteria for an initial compensable disability rating are not met.  There is no evidence of record to show that the criteria for a compensable disability rating have been met at any time during the appeal period, therefore the Board may not stage his rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2017).  Therefore, an increased rating for bilateral hearing loss is denied.  

IV.  Total Disability Rating Based on Individual Unemployability (TDIU)  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16 (a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b)(2017); Fanning v. Brown, 4 Vet. App. 225 (1993).  Here, the percentage criteria for consideration of a TDIU are not met.  The Veteran's only service-connected disability, bilateral hearing loss at a noncompensable rating, does not meet the percentage requirement needed to qualify for a grant of TDIU.  

The Board notes that the ultimate responsibility for a TDIU determination is a factual question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Veteran has provided a note from one of his private physicians, Dr. E. M. F. dated May 2008, wherein the physician diagnosed him with depression, social phobia, anxiety, and hypertension hand atrophy and indicated that he could not work.  The Board notes that the Veteran is not service-connected for any of the aforementioned disabilities.  

During a June 2014 VA examination, the examiner noted that the Veteran's bilateral hearing loss impacts his ability to work "because the Veteran complains of difficulties hearing in conversations."  Nonetheless, while the Veteran is service-connected for bilateral hearing loss, the probative evidence of record does not show that his bilateral hearing loss renders him unemployable.  The probative evidence of record shows that the Veteran has a college degree and has worked for many years as a clerk and a technician.  Additionally, his Social Security records indicate that he became disabled in March 2008 because of his muscle/ligament and affective disorders, both of which are not service-connected by the VA.  

Therefore, entitlement to a total disability rating based on individual unemployability due to a service-connected disability (bilateral hearing loss) is not warranted on a schedular basis and remand for a referral to the Director of the Compensation Service for consideration of an extraschedular TDIU is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

As no new and material evidence has been submitted, the claim for service connection for asthma is not reopened.  

Entitlement to service connection for malaria is denied.  

Entitlement to service connection for an acquired psychiatric disorder is denied. 

Entitlement to service connection for bilateral tinnitus is denied.  

An initial compensable rating for bilateral hearing loss is denied. 

Entitlement to a TDIU due to a service-connected disability is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


